J-S56031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: RELINQUISHMENT OF J.R., A               :   IN THE SUPERIOR COURT OF
MINOR                                          :        PENNSYLVANIA
                                               :
                                               :
APPEAL OF: J.R., MOTHER                        :
                                               :
                                               :
                                               :
                                               :   No. 473 MDA 2016


             Appeal from the Order Entered February 22, 2016 in
              the Court of Common Pleas of Lackawanna County
                  Orphans’ Court at No(s): A-61, Year 2014


BEFORE: BENDER, P.J.E., PANELLA, J., STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED AUGUST 16, 2016

       Appellant, J.R. (“Mother”), appeals from the order dated February 18,

2016, and entered February 22, 2016, in the Lackawanna County Court of

Common Pleas, by the Honorable Margaret Bisignani Moyle, granting the

petition of the Lackawanna County Office of Youth and Family Services

(“OYFS”) and involuntarily terminating her parental rights to her minor,

dependent child, J.R. (“Child”), a male born in September of 2005, pursuant

to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1          After review, we

affirm.

____________________________________________


1
  The trial court entered a separate order involuntarily terminating the
parental rights of Child’s father, P.C. (“Father”), the same day, which Father
appeals at a separate appeal, Superior Court Docket Number 474 MDA 2016.



*Former Justice specially assigned to the Superior Court.
J-S56031-16



       The trial court summarized the relevant procedural and factual history,

in part, as follows:

             Mother and Father have one biological child, J.R., whose
       date of birth is [in] September [of] 2005. The child was first
       placed by the agency in November of 2012, due to an incident
       wherein he was burned with a hair straightener. Mother was
       arrested and eventually pled guilty to Endangering the Welfare
       of a Child as a result of this incident. Mother’s case was
       transferred to Mental Health Treatment Court upon her release
       from Lackawanna County prison.         The child remained in
       placement until October of 2013 when he was returned to
       Mother. He had been placed in kinship care with [M]aternal
       [G]randmother.

              ...

              The minor child and his sister were returned to Mother in
       October of 2013 for a period of three (3) months. During that
       time, Mother was being supervised in Mental Health Treatment
       Court. Initially, she was in full compliance with Mental Health
       Court. However, on January 2, 2014, Mother was asked to
       produce a urine screen. Mother absconded from the Lackawanna
       County Courthouse and was on the run for four (4) weeks. The
       child and his sister were placed on January 2, 2014, in kinship
       foster care due to Mother’s flight.[2] Mother was eventually
       apprehended and incarcerated on felony drug charges on
       February 5, 2014. She was arrested and incarcerated on that
       date for Possession with Intent to Deliver and for a parole
       violation.

Trial Court Opinion, 4/4/16, at 1-2 (citations to record omitted) (footnotes

omitted).


____________________________________________


2
  Child was initially placed with [M]aternal [G]randmother and then a friend
of Mother, but was ultimately removed and placed in traditional foster care
due to violation of the established safety plan. N.T., 1/13/16, at 40-41.




                                           -2-
J-S56031-16



        Upon her apprehension in February of 2014, Mother was incarcerated

in Lackawanna County for approximately one year and then transferred to

SCI Cambridge Springs until her release in August 2015. N.T., 1/13/16, at

20, 23, 33, 42; N.T., 1/28/16, at 106, 197-98.                 Father, who was

incarcerated at the time of Child’s birth through the time of his placement,

was incarcerated in Lackawanna County and then transferred to federal

facilities in West Virginia and Kentucky until his release in September 2014.

N.T., 1/13/16, at 44, 47, 65; N.T., 2/1/16, at 86-88.

        As a result of the above, an emergency order for protective custody

was granted on November 16, 2012. OYFS Exhibit C, 1/13/16.3 The trial

court thereafter adjudicated Child dependent on January 7, 2013.        Id. After

Child had been returned to Mother’s custody in October 2013, a subsequent

emergency protective custody order was entered on January 21, 2014. Id.

        OYFS filed a petition to terminate parental rights on August 4, 2014.

Subsequent to Father’s being granted six months to reunify with Child,4

OYFS proceeded with its petition and all contact between Child and both

parents was suspended. See Order, filed 12/4/14; N.T., 1/13/16, at 24-26,

29, 36, 66-67; N.T., 1/28/16, at 80.             The trial court held termination


____________________________________________


3
    We note these orders are not provided elsewhere in the certified record.
4
  As noted by OYFS caseworker O’Day, Father was actually given an
additional six months beyond the six months he was initially granted. N.T.,
1/13/16, at 36.



                                           -3-
J-S56031-16



hearings on January 13, 2016, January 28, 2016, and February 1, 2016.5 At

the termination hearings, OYFS presented the testimony of the following:

OYFS caseworker, Sadie O’Day; OYFS case aide, Keiran Loughney; OYFS

caseworker, Rebecca Brojack; Families United Network foster care case

manager, Helenmae Newcomer; NHS Human Services therapist, Elizabeth

Lewis; and foster mother, K.P. Mother testified on her own behalf. Father

testified on his own behalf and presented the testimony of his father, Child’s

paternal grandfather, G.C.

       By order dated February 18, 2016, and entered February 22, 2016,

the trial court involuntarily terminated the parental rights of Mother.    On

March 16, 2016, Mother, through counsel, filed a notice of appeal, along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       On appeal, Mother raises the following issues for review:

       [1.] Whether the [t]rial [c]ourt erred as a matter of law and/or
       manifestly abused its discretion in determining [OYFS] sustained
       its burden of proving the termination of M[other]’s parental
       rights is warranted under 2511(a)(2) of the Adoption Act?

       [2.] Even if this Court concludes [OYFS] established statutory
       grounds for the termination of M[other]’s parental rights,
       whether the [trial court] nevertheless erred as a matter of law
       and/or manifestly abused its discretion in determining [OYFS]
____________________________________________


5
  While the hearing was originally scheduled for December 4, 2014, in
addition to Father’s six-month reunification period, numerous continuances
further delayed this matter. N.T., 1/13/16, at 35-36, 63; Order, filed
12/23/15; Order, filed 11/9/15; Order, filed 10/15/15; Order, filed 8/12/15.



                                           -4-
J-S56031-16


      sustained its additional burden of proving the termination of
      M[other]’s parental rights is in the best interest of the [child]?

Mother’s Brief, at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.” In

re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).            “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”       In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated




                                     -5-
J-S56031-16



analysis of the grounds for termination followed by the needs and welfare of

the child.

       Our case law has made clear that under Section 2511, the court
       must engage in a bifurcated process prior to terminating
       parental rights. Initially, the focus is on the conduct of the
       parent. The party seeking termination must prove by clear and
       convincing evidence that the parent’s conduct satisfies the
       statutory grounds for termination delineated in Section 2511(a).
       Only if the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

       In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8), as well as (b).6
____________________________________________


6
  While the trial court’s order does not specify the subsections under which it
terminated Mother’s parental rights, in its opinion the trial court notes that
“[OYFS] has satisfied its burden of proof by establishing, by clear and
convincing evidence, Mother’s parental rights should be terminated pursuant
to each subsection of [23 Pa.C.S. § 2511(a)] alleged.” Trial Court
(Footnote Continued Next Page)


                                           -6-
J-S56031-16



We have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of section

2511(a), as well as section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we analyze the court’s termination pursuant

to sections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                           ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                           ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
                       _______________________
(Footnote Continued)

Opinion, 4/4/16, at 15 (emphasis added).         OYFS sought termination
pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8). Petition for
Involuntary Termination, 8/4/14. We note the trial court only conducts an
analysis of subsection (a)(2), stating, “[P]roof by clear and convincing
evidence pursuant to one of the subsections alleged satisfies the first prong
of 23 Pa.C.S.A. § 2511(a). Therefore, this Court will not address the other
subsections.”       Trial  Court    Opinion,     4/4/16,     at   17      n.6.




                                            -7-
J-S56031-16


      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first examine the court’s termination of Mother’s parental rights

under section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme

Court, in addressing Section 2511(a)(2), held that “incarceration is a factor,

and indeed can be a determinative factor, in a court’s conclusion that

grounds for termination exist under § 2511(a)(2) where the repeated and

continued incapacity of a parent due to incarceration has caused the child to

be without essential parental care, control or subsistence and that the


                                    -8-
J-S56031-16



causes of the incapacity cannot or will not be remedied.” Id. at 828. See

also In re D.C.D., 105 A.3d 662, 675 (Pa. 2014) (holding that the father’s

incarceration prior to the child’s birth and until the child is at least age seven

renders family reunification an unrealistic goal.       As such, the court was

within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow the court’s initial directive that reunification efforts

be made).

      In finding evidence establishing grounds under Section 2511(a)(2), the

trial court noted Mother’s absence from Child’s life and poor decisions

affecting Child. Trial Court Opinion, 4/4/16, at 15-17. The court stated:

            Mother has only had two visits with her child in more than
      two years. She has been absent from his life due to her
      incarceration in both Lackawanna County and state prison.
      Mother has also shown a pattern of poor decision making when it
      comes to raising [Child]. [Child] and his sister were initially
      placed due to a burn, which resulted in Mother’s arrest and
      conviction.    At the time of [Child] and his sister’s second
      placement, due to [M]other’s flight, they were placed with
      [M]aternal [G]randmother. Because Mother was on the run, a
      safety    plan    was    implemented,      prohibiting [M]aternal
      [G]randmother from allowing contact between Mother and the
      children.      It was discovered Mother and [M]aternal
      [G]randmother violated the safety plan, necessitating a change
      in placement. The children were then placed with Mother’s
      friend, [S.P.]. Once again, a safety plan was implemented. Ms.
      [P.] was prohibited from allowing contact between Mother and
      the children. Again, the plan was violated necessitating the
      children be placed in traditional foster care.

           When Mother absconded from the courthouse on January
      2, 2014, she left [Child] and his sister behind without parental
      supervision. She was ultimately located on February 5, 2014.
      At which time, she was arrested. . . . Initially, Mother was
      unable to visit with [Child] because she was in solitary


                                       -9-
J-S56031-16


      confinement. She was then prohibited from having contact in
      state prison because [Child] was a victim. Mother’s interaction
      with [Child] has been limited to a handful of phone calls and two
      visits within the last two years. All of the above facts are
      evidence of Mother’s “repeated and continued incapacity, abuse,
      neglect or refusal of the parent” as set forth in Pa.C.S.A. section
      2511(a)(2), has caused [Child] to be “without essential parental
      care, control, or subsistence necessary for his physical and
      emotional well-being.” Clearly, “the conditions and causes of the
      incapacity, abuse and neglect or refusal cannot or will not be
      remedied by Mother.

Id.

      Mother, however, argues that by the time the hearings took place she

“had complied with the components of the permanency plan and that a

finding of minimal or no compliance and progress was incorrect.” Mother’s

Brief, at 10.    Moreover, Mother asserts that the conditions and causes of

Child’s placement “were in fact remedied at the time of hearing.” Id.

      A review of the record supports the trial court’s finding of grounds for

termination under section 2511(a)(2).        Mother was incarcerated following

the November 2012 incident where Child was burned, and again from

February 2014 until August 2015.      N.T., 1/13/16, at 20, 23, 33, 38, 42;

N.T., 1/28/16, at 106. While Mother maintained contact with Child, Mother

had only two visits with Child since her incarceration and Child’s placement

in early 2014.     N.T., 1/13/16, at 22-23, 31-32, 34, 59-60, 62, 64; N.T.,

1/28/16, at 154-55, 161; Mother’s Exhibit No.1, 1/28/16. Moreover, Mother

had not seen Child in almost two years.          N.T., 1/13/16, at 23, 31-32.

Mother was initially placed in solitary confinement and unable to have

visitors for almost one year while incarcerated in Lackawanna County, and

                                    - 10 -
J-S56031-16



then was unable to have Child as a visitor, as he was considered a victim,

once transferred to SCI Cambridge Springs. N.T., 1/13/16, at 23-24; N.T.,

1/28/16, at 197-98. On this topic, OYFS caseworker Sadie O’Day testified:

      I mean when she was incarcerated in the county for the year
      that she was incarcerated there, I visited her several times and
      we talked about her behavior that was leading her to being in
      solitary confinement. And in that year she didn’t correct the
      behavior to where she was able to be released from solitary
      confinement and visit with the children. She did request visits
      when she was in state prison. As I said before, those visits
      weren’t able to happen.

N.T., 1/13/16, at 58.

      Ms. O’Day also indicated concerns related to Mother based on Mother’s

behavior and essential lack of visitation. Id. at 34. Ms. O’Day stated:

             The concerns for [Mother] is the pattern of ongoing
      behaviors that have prevented [Child] from having stability in his
      life and the decisions that she has made that were not in the
      best interest of [Child] that had put him in danger and resulted
      in him being placed into foster care.

             [OYFS] is still concerned with – they’ve only had two visits
      in the last three years or two years that he has been in
      placement this time. The bond that [Child] has with his mother
      at this point, the trust that he has for her, and his mental health
      he is involved with counseling. [sic] He’s on medication as well.
      He has a lot of things that he’s working through to understand
      some of the trauma and loss that he’s had in his life up until this
      point.

Id.




                                    - 11 -
J-S56031-16



       Additionally, Ms. O’Day noted that Mother did not complete the goals

established for her.      Id. at 20-22, 32-34, 37.   Mother’s compliance was

assessed as “minimal” and progress as “none.”7 Id. at 37. Specifically, Ms.

O’Day testified that she did not have documentation as to Mother’s

continued mental health treatment and, although Mother did start the

diagnostic assessment and/or parenting assessment evaluation, she did not

do so until three weeks prior, despite the availability and ability to enroll

earlier. Id. at 21-22, 56-57. Hence, the record substantiates the conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for his physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not remedy this

situation. See id.

       We next determine whether termination was proper under section

2511(b). With regard to section 2511(b), our Supreme Court has stated as

follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23
       Pa.C.S. § 2511(b). The emotional needs and welfare of the child
       have been properly interpreted to include “[i]ntangibles such as
       love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
____________________________________________


7
 Ms. O’Day clarified that, in making this determination, she was looking to
when the petition for termination was filed and not considering that which
was completed subsequent. N.T., 1/13/16, at 62-63.



                                          - 12 -
J-S56031-16


        791 (Pa. Super. 2012). In In re E.M., 620 A.2d [481, 485 (Pa.
        1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        As further recognized in T.S.M.:

        [C]ontradictory considerations exist as to whether termination
        will benefit the needs and welfare of a child who has a strong but
        unhealthy bond to his biological parent, especially considering
        the existence or lack thereof of bonds to a pre-adoptive family.
        As with dependency determinations, we emphasize that the law
        regarding termination of parental rights should not be applied
        mechanically but instead always with an eye to the best interests
        and the needs and welfare of the particular children involved.
        See, e.g., R.J.T., 9 A.3d at 1190 (holding that statutory criteria
        of whether child has been in care for fifteen of the prior twenty-
        two months should not be viewed as a “litmus test” but rather as
        merely one of many factors in considering goal change).
        Obviously, attention must be paid to the pain that inevitably


                                      - 13 -
J-S56031-16


     results from breaking a child’s bond to a biological parent, even
     if that bond is unhealthy, and we must weigh that injury against
     the damage that bond may cause if left intact. Similarly, while
     termination of parental rights generally should not be granted
     unless adoptive parents are waiting to take a child into a safe
     and loving home, termination may be necessary for the child’s
     needs and welfare in cases where the child’s parental bond is
     impeding the search and placement with a permanent adoptive
     home.

71 A.3d at 268-69.

     In examining Section 2511(b), the trial court stated:

     The testimony established [Child] and his sister C.R. have
     resided together in their current foster home since March 24,
     2014. In the foster home all of his emotional, physical, and
     developmental needs are being met. He has had twice weekly
     home based therapy with Ms. Lewis throughout his placement.
     Ms. Lewis actually had a relationship with him because she was
     also his sister’s therapist. Since his first placement in November
     2012, [Child] has only been in his mother’s care for three (3)
     months out of three and one-half (3 ½) years. As of this date,
     [Child] has been in placement for a total of thirty-six (36)
     months, over two separate placements.

     [Child], as evidenced by testimony, is in desperate need for
     permanency.     All of the emotional turmoil and uncertainty
     surrounding his initial placement, reunification, and replacement
     in three (3) separate foster homes due to repeated safety plan
     violations, and the missed phone calls, have all contributed to
     [Child]’s emotional distress.   The Honorable Chester Harhut
     suspended all contact between [Child] and his parents in October
     2015. Since that time there has been no contact at all. As such,
     it is in the best interest of [Child] for the parental rights of
     Mother to be terminated.

Trial Court Opinion, 4/4/16, at 17-18.

     Mother argues OYFS failed to establish that the best interests of Child

would be served by terminating her rights.    Mother’s Brief, at 12.      In so



                                   - 14 -
J-S56031-16



claiming, Mother points to the continued bond between herself and Child, as

well as the continued contact between herself and Child. Id. Mother adds:

      The record presented for review demonstrates through the
      testimony of the caseworker, the close bond between [Child] and
      [Mother] before the dependency. And that the contact between
      Mother and [Child] after that time has been good. As previously
      noted, Mother has testified of her continual contact with [Child]
      through letters, and this was confirmed by the caseworker.
      Mother further testified of the continuing strong bond with
      [Child] and her desire to have him returned to her. The trial
      court does not address this bond in its evaluation.

Id. (citations to record omitted).

      Here, the record likewise corroborates the trial court’s termination

order pursuant to section 2511(b).        Since Mother’s incarceration upon

apprehension in February 2014, she has had only two visits with Child, which

occurred after her release in August 2015. N.T., 1/13/16, at 22-23, 31-32,

34, 59-60, 64. In September 2015, the court discontinued contact between

Mother and Child, allowing for one more visit and telephone call.          N.T.,

1/13/16, at 24-26, 29; N.T., 1/28/16, at 80. As a result, OYFS caseworker

Sadie O’Day confirmed that, while there was a strong bond between Mother

and Child, it had been “hindered at this point due to the limited contact that

they’ve had with each other.” Id. She further elaborated,

      I think that he still recognizes his mother as his mother. I think
      that he loves his mother. I think that he lacks trust and
      understanding for the situation that he’s in. I can’t say for
      certain there is a bond between them, not that there can’t ever
      be a bond between them. But at this point, they’ve had only two
      visits in the last two years. They’ve had phone contact. But it
      would be difficult for me to say that there is a bond between
      them with such limited contact.

                                     - 15 -
J-S56031-16



Id.   As to Mother, and the relationship between Mother and Child, Ms.

O’Day also testified as follows:

            [Mother] and [Child] had a strong bond when they lived
      together. When [Child] came back into our custody after mom
      was arrested, there was a lack of communication between him
      and his mother due to the solitary confinement and then her
      being in state prison and not being allowed to visit. During that
      time, there was anger on [Child]’s part in regards to his mother
      and not understanding why he was back in foster care and
      couldn’t be back with his family.

            [Child] has struggled with understanding why these things
      have happened to him and why he had to be in foster care. He
      is working through those things with his family home based
      therapist and all the other services he has. At this point, he still
      struggles.   He has a lot of anger.       And I think from my
      conversations with the foster parents him [sic] not really
      understanding kind of being stuck in the middle without
      permanency or knowing what exactly is going to happen to him
      at the end of this.

Id. at 34-35. In turn, Child’s therapist, Elizabeth Lewis, who indicated that

she discussed the termination petition with Child, stated that Child then

inquired   as    to    continued    visitation    and/or     contact    with    Maternal

Grandmother, not Mother or Father. N.T., 1/28/16, at 114.

      Finally,   and    significantly,   foster   care     case    manager     Helenmae

Newcomer confirmed a bond between Child and foster parents from her

observation of their interactions and relationship.               N.T., 1/28/16, at 97.

Likewise, caseworker O’Day testified Child was doing “well” in the foster care




                                         - 16 -
J-S56031-16



placement where he has been for two years.8 N.T., 1/13/16, at 18. Thus,

as confirmed by the record, the emotional needs and welfare of Child favor

termination. Accordingly, based upon our review of the record, we find no

abuse of discretion and conclude that the trial court appropriately terminated

Mother’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(2) and (b).

       Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights, we affirm the order of the trial court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2016




____________________________________________


8
 Notably, Child’s sister, C.R., is currently placed with him. N.T., 1/13/16, at
100-01; N.T., 2/1/16, at 10-11.



                                          - 17 -